[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO CITE IN #103
General Statutes § 52-102 provides for joinder of persons having an interest in the controversy adverse to that of the plaintiff. The plaintiff alleges that the vehicle involved in the accident from which this action arises was owned by Mickela CT Page 4506 Dostiglio, as Executrix of the Estate of Alfred M. Dostiglio. Therefore, Mickela Dostiglio, as executrix has an interest adverse to that of the plaintiff. Furthermore, General Statutes § 52-599 (a) states that "[a] cause or right of action shall not be lost or destroyed by the death of any person, but shall survive in favor of or against the executor or administrator of the deceased person." Accordingly, the plaintiff's motion to cite in Mickela Dostiglio, as Executrix of the Estate of Alfred M. Dostiglio, is granted.
FORD, JUDGE